
	
		II
		110th CONGRESS
		2d Session
		S. 3649
		IN THE SENATE OF THE UNITED STATES
		
			September 29
			 (legislative day, September 17), 2008
			Mr. Wyden (for himself
			 and Mr. Brownback) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend section 114 of title 17, United
		  States Code, to provide for agreements for the reproduction and performance of
		  sound recordings by webcasters.
	
	
		1.Short titleThis Act may be cited as the
			 Webcaster Settlement Act of
			 2008.
		2.Agreements on
			 behalf of webcastersSection
			 114(f)(5) of title 17, United States Code, is amended—
			(1)in subparagraph
			 (A)—
				(A)by striking
			 small commercial each place it appears and inserting
			 commercial;
				(B)by striking during the period
			 beginning on October 28, 1998, and ending on December 31, 2004 and
			 inserting for a period of not more than 11 years beginning on January 1,
			 2005;
				(C)by striking a copyright arbitration
			 royalty panel or decision by the Librarian of Congress and inserting
			 the Copyright Royalty Judges; and
				(D)in the second
			 sentence, by striking webcasters shall include and inserting
			 webcasters may include;
				(2)in subparagraph
			 (B), by striking small commercial and inserting
			 commercial;
			(3)in subparagraph
			 (C)—
				(A)by striking
			 Librarian of Congress and inserting Copyright Royalty
			 Judges;
				(B)by striking
			 small webcasters and inserting webcasters;
			 and
				(C)by adding at the
			 end the following: This subparagraph shall not apply to the extent that
			 the receiving agent and a webcaster that is party to an agreement entered into
			 pursuant to subparagraph (A) expressly authorize the submission of the
			 agreement in a proceeding under this subsection.;
				(4)in subparagraph
			 (D)—
				(A)by striking
			 the Small Webcasters Settlement Act of 2002 and inserting
			 the Webcaster Settlement Act of 2008 ; and
				(B)by striking
			 Librarian of Congress of July 8, 2002 and inserting
			 Copyright Royalty Judges of May 1, 2007; and
				(5)in subparagraph
			 (F), by striking December 15, 2002 and all that follows through
			 2003 and inserting February 15, 2009 .
			
